Title: John Quincy Adams to John Adams, 9 May 1783
From: Adams, John Quincy
To: Adams, John



Honoured Sir
Hague May 9th. 1783

I wrote you last Tuesday by Mr. Hardouin who will arrive in Paris I suppose to morrow. I have not yet began to pursue my studies, on account of the fair; but intend to begin directly. I take a walk every day and, once or twice a week a ride on horse-back. Every thing here is full of Life at present on account of the Fair, which will be over to morrow evening.
I am afraid I shall not see you this long time: and that we shall not have the pleasantest season in the year to return: I believe Mr. van Berkel will not go before the middle of June and perhaps not so soon as that. I shall write soon to our Friends in America, I have not heard from them this long while, I hope they are all well.

I am your Dutiful Son.
J. Q. Adams

